Citation Nr: 1410667	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  99-06 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for breast cancer, including as secondary to fibrocystic breast disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991, including service in Southwest Asia in support of Operation Desert Shield/Desert Storm. 
This appeal comes before the Board of Veterans' Appeals (Board) from a January 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was ultimately transferred to the RO in Phoenix, Arizona.

In June 1999, the Veteran was afforded a hearing before a Decision Review Officer at the Wichita, Kansas RO.  A transcript of this hearing is of record.  

When the appeal was most recently before the Board in December 2009, it was decided in part and remanded in part.  It has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  
 

FINDING OF FACT

The Veteran's breast cancer is etiologically related to her service-connected fibrocystic breast disease. 


CONCLUSION OF LAW

Breast cancer is proximately due to or the result of the service-connected fibrocystic breast disease.  38 U.S.C.A. §  5107(b) (West 2002); 38 C.F.R. § 3.310(a) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of her claim.  In addition, the evidence currently of record is sufficient to substantiate her claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

II.  Legal Criteria

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis

The Veteran contends, in effect, that her breast cancer developed in service or developed secondary to her fibrocystic breast disease. 

The Veteran was afforded a VA examination in June 2009 addressing her fibrocystic breast disease and her breast cancer.  The examiner noted a medical history of the Veteran having persistent fibrocystic breast disease from the 1980s, at first detected upon examination but asymptomatic.  However, she was reportedly air evacuated from Operation Desert Storm in 1991 due to persistent tender breast cysts.  In 1993 a mammogram revealed a cluster of microcalcifications in the left breast, and biopsy revealed this to be ductal carcinoma in situ.  The Veteran underwent a mastectomy in September 1993.  

The June 2009 examiner noted the Veteran's report of exposure while serving in Operation Desert Storm to oil field fires and multiple vaccinations.  The Veteran further asserted that as part of her duties as a field sanitation officer she had to distribute chemicals.  She additionally contended that as a reservist in the 1980s she had to attend four days of meetings held on the grounds of an Agent Orange plant.  

The VA examiner opined that it was not at least as likely as not that the Veteran's breast cancer was caused or worsened by her fibrocystic breast disease, because the medical literature did not show an increased risk of developing breast cancer due to fibrocystic breast disease.  

The VA examiner provided an addendum opinion in May 2012 addressing alternative theories of service connection.  

The opinions from the June 2009 examination and May 2012 addendum do not support the claim.  

However, the record includes the report of a prior VA examination in September 1998 wherein the examiner, having also reviewed the record, opined that the Veteran's cancer of the left breast was more likely than not due to her fibrocystic breast disease, based on medical knowledge that "[f]ibrocystic breast disease can, at times, be a precursor of cancer of the breast [....]"  

The Board is thus left with conflicting medical opinions, each based on both review of the evidentiary record and medical knowledge of the examiner, with the June 2009 examiner opining no causation between fibrocystic breast disease and the Veteran's breast cancer, and the September 1998 examiner finding a likelihood of such causation.  The Board has found no reason to accord the opinion against the claim greater weight than the opinion supporting the claim.  Accordingly, the Board affords the benefit of doubt to the Veteran, and grants the benefit sought.  38 U.S.C.A. § 5107(b); Gilbert; Alemany.  


ORDER

Service connection for breast cancer is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


